Case 18-71258-lrc   Doc 20   Filed 02/27/19 Entered 02/27/19 15:49:54   Desc Main
                             Document      Page 1 of 10
Case 18-71258-lrc   Doc 20   Filed 02/27/19 Entered 02/27/19 15:49:54   Desc Main
                             Document      Page 2 of 10
Case 18-71258-lrc   Doc 20   Filed 02/27/19 Entered 02/27/19 15:49:54   Desc Main
                             Document      Page 3 of 10
Case 18-71258-lrc   Doc 20   Filed 02/27/19 Entered 02/27/19 15:49:54   Desc Main
                             Document      Page 4 of 10
Case 18-71258-lrc   Doc 20   Filed 02/27/19 Entered 02/27/19 15:49:54   Desc Main
                             Document      Page 5 of 10
Case 18-71258-lrc   Doc 20   Filed 02/27/19 Entered 02/27/19 15:49:54   Desc Main
                             Document      Page 6 of 10
Case 18-71258-lrc   Doc 20   Filed 02/27/19 Entered 02/27/19 15:49:54   Desc Main
                             Document      Page 7 of 10
Case 18-71258-lrc   Doc 20   Filed 02/27/19 Entered 02/27/19 15:49:54   Desc Main
                             Document      Page 8 of 10
Case 18-71258-lrc   Doc 20   Filed 02/27/19 Entered 02/27/19 15:49:54   Desc Main
                             Document      Page 9 of 10
Case 18-71258-lrc   Doc 20   Filed 02/27/19 Entered 02/27/19 15:49:54   Desc Main
                             Document     Page 10 of 10
